Dismissed and Opinion Filed November 30, 2015




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-00983-CV

             NANCY DELEON AND ALL OTHER OCCUPANTS, Appellants
                                   V.
                    DALLAS HOUSING AUTHORITY, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-02632-E

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated August 17, 2015, we notified appellants the $195 filing fee was due. We directed

appellants to remit the filing fee within ten days and expressly cautioned appellants that failure to

do so would result in dismissal of the appeal. Also by postcard dated August 17, 2015, we

notified appellants the docketing statement had not been filed in this case.           We directed

appellants to file the docketing statement within ten days. We cautioned appellants that failure to

do so might result in dismissal of this appeal. By letter dated October 7, 2015, we informed

appellants the clerk’s record had not been filed because appellants had not paid for the clerk’s

record. We directed appellants to provide verification of payment or arrangements to pay for the

clerk’s record or to provide written documentation they had been found entitled to proceed
without payment of costs. We cautioned appellants that failure to do so would result in the

dismissal of this appeal without further notice. To date, appellants have not paid the filing fee,

filed the docketing statement, provided the required documentation, or otherwise corresponded

with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




150983F.P05                                           /Carolyn Wright/
                                                      CAROLYN WRIGHT
                                                      CHIEF JUSTICE




                                                –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

NANCY DELEON AND ALL OTHER                        On Appeal from the County Court at Law
OCCUPANTS, Appellants                             No. 5, Dallas County, Texas
                                                  Trial Court Cause No. CC-15-02632-E.
No. 05-15-00983-CV       V.                       Opinion delivered by Chief Justice Wright.
                                                  Justices Lang-Miers and Stoddart
DALLAS HOUSING AUTHORITY,                         participating.
Appellee

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        It is ORDERED that appellee DALLAS HOUSING AUTHORITY recover its costs of
this appeal from appellants NANCY DELEON AND ALL OTHER OCCUPANTS.


Judgment entered November 30, 2015.




                                            –3–